Citation Nr: 1646382	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to a rating in excess of 50 percent prior to September 8, 2014, and in excess of 70 percent effective from September 8, 2014, for posttraumatic stress disorder (PTSD) with depressive disorder, panic disorder without agoraphobia, alcohol dependence, cannabis abuse, and cocaine abuse.

3.  Entitlement to an extraschedular evaluation for PTSD with depressive disorder, panic disorder without agoraphobia, alcohol dependence, cannabis abuse, and cocaine abuse

4.  Entitlement to a rating in excess of 10 percent for lumbar strain.

5.  Entitlement to a rating in excess of 10 percent for right shoulder strain. 

6.  Entitlement to a compensable rating for left index finger strain secondary to shrapnel injury with scar, to include the propriety of a reduction in the rating from 10 to 0 percent.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from May 2002 to February 2005.

This matter comes before the Board from a March 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs which, in pertinent part, granted a temporary total rating of 100 percent for PTSD, effective November 17, 2008, and continued the 50 percent rating, effective from March 1, 2009; granted an increased, 10 percent, rating for lumbar strain; denied a rating in excess of 10 percent for right shoulder strain, reduced the rating assigned for left index finger strain secondary to a shrapnel injury with scar from 10 percent to 0 percent, and denied service connection for acid reflux.  By March 2016 rating decision, the RO granted a 70 percent rating for PTSD, effective from September 8, 2014.  The Veteran continued his appeal for higher ratings prior to and effective from September 8, 2014.

The issues of entitlement to an extraschedular rating for PTSD, ratings in excess of 10 percent for lumbar strain, right shoulder strain, and left index finger strain, and service connection for acid reflux are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 8, 2014, the Veteran's PTSD symptoms were productive of no more than occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

2.  On and after September 8, 2014, the Veteran's PTSD symptoms have been productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.

3.  In the March 2009 rating decision, the procedural requirements under 38 C.F.R. § 3.105 (e) regarding the reduction of the disability rating for left index finger strain secondary to shrapnel injury with scar from 10 to 0 percent, were not properly applied.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent, for the service-connected PTSD with depressive disorder, panic disorder without agoraphobia, alcohol dependence, cannabis abuse, and cocaine abuse, prior to September 8, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 70 percent, for the service-connected PTSD with depressive disorder, panic disorder without agoraphobia, alcohol dependence, cannabis abuse, and cocaine abuse, effective on and after September 8, 2014, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The March 2009 rating decision reducing the disability rating for the Veteran's left index finger strain secondary to shrapnel injury, from 10 percent to 0 percent disabling, is void ab initio, and the 10 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.105 (e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in December 2008.

The Board finds VA satisfied its duty to assist the Veteran in the development of the claims.  VA obtained all identified and available service and post-service treatment records for the Veteran.  The record reflects that the Veteran reported for the February 2016 VA examination regarding the current severity of his PTSD.  Further, subsequent pertinent VA examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD with depressive disorder, panic disorder without agoraphobia, 
alcohol dependence, cannabis abuse, and cocaine abuse.

The record reflects that the Veteran's PTSD with depressive disorder, panic disorder without agoraphobia, alcohol dependence, cannabis abuse, and cocaine abuse, has been assigned a 50 percent rating, prior to September 8, 2014, and a 70 percent rating, effective from September 8, 2014.  The Veteran contends he should be entitled to higher ratings prior to and effective from September 8, 2014.  

In reviewing the claims on appeal, the Board notes that the Veteran's service-connected PTSD with depressive disorder, panic disorder without agoraphobia, alcohol dependence, cannabis abuse, and cocaine abuse, has been evaluated under Diagnostic Code (DC) 9411, which provides that a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a GAF (global assessment of functioning) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).  However, the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  DSM-V, Introduction, The Multiaxial System (2013).

a.  Rating in excess of 50 percent prior to September 8, 2014

The Board must first determine whether the Veteran is entitled to an initial disability rating in excess of 50 percent for the period prior to September 8, 2014.  

Review of the record prior to September 8, 2014, includes VA treatment records showing that in January 2009, the Veteran reported having difficulty with short term memory, and often forgot where he was going and misplaces objects.  He was also having problems with depression and PTSD, but not having suicidal thoughts.  

On a VA examination dated in October 2010, the Veteran's diagnoses were listed as PTSD, chronic; depressive disorder (in partial remission with medication); panic disorder without any agoraphobia; alcohol dependence in early full remission, cannabis abuse in early full remission, and cocaine abuse in sustained full remission.  He denied suicidal ideation since the last review, and reported he relapsed with respect to alcohol and marijuana during the past year, but denied use of either drug during the 5 to 6 months prior to the interview.  He continued to experience combat-related nightmares 2 to 3 times each week and his wife slept in a separate bedroom.  He experienced panic episodes 2 to 3 times each day.  The examiner continued to believe the Veteran's struggle with depression, panic, and substance abuse, were caused by PTSD.  The examiner believed the Veteran was able to function independently and manage financial affairs, and to understand instructions.  The examiner believed that the Veteran's persistent mood symptoms affected, but did not preclude, his ability to recall instructions and follow instructions to the degree allowed by his physical status, his ability to attend to tasks for at least two consecutive hours, or his ability to interact with coworkers, customers, and supervisors.  The examiner did not expect the Veteran's psychiatric and behavioral status to change significantly in the next 6 to 12 months.  VA treatment records showed that in February 2011, when the Veteran was discharged from an inpatient admission, he was found to be alert and oriented, and his affect had broadened but remained restricted.  He denied suicidal ideation or other destructive ideation.  His memory was fair.  His psychosis was resolved and his mood was more stable.  A GAF score of 55 was assigned.  

VA treatments showed that in May 2012, the Veteran was seen in the mental health clinic, and he reported he was sleeping and feeling better.  On examination, he was alert, oriented, cooperative, and polite, and it was noted that he had normal psychomotor activity and no abnormal involuntary movements.  His speech was spontaneous, of a normal rate and goal-directed.  His mood and affect were found to be normal, bright and full; his concentration, memory, and cognitive functions were good; and his insight and judgment were good.  He denied suicidal or homicidal ideations, plans, or intentions, and was free from thought disorder or psychosis.  The assessment was that the Veteran had cocaine/alcohol dependence, substance-induced mood disorder, and PTSD/TBI, with excellent response to current medications.  The Veteran was found to be emotionally stable and psychiatrically cleared for SATP (substance abuse treatment program) enrollment.

VA treatment records show that in March 2013, the Veteran was admitted to the SARRTP (substance abuse rehabilitation therapy program).  On mental status examination, he appeared clean, alert, oriented, and cooperative.  Cognitive screening was negative, and his score showed no cognitive impairment or mild cognitive impairment.  His speech was normal, his motor activity was within normal limits, and his mood was euthymic.  His affect was appropriate and his thought processes were logical and goal-directed.  He denied hallucinations and there was no evidence of psychotic symptoms.  His judgement and insight were normal.  He denied having suicidal thoughts or homicidal ideation.  He did not want to restart two of his medications because he felt his mood was stable, not depressed, and he was sleeping fairly on his current regimen.  The diagnoses include polysubstance dependence, in early remission (controlled environment), and PTSD, and a GAF score of 55 was assigned.

VA treatment records show that in April 2013, the Veteran had recently begun CWT (compensated work therapy) supportive employment and was scheduled to begin work therapy the next week with a gutter company.  In a May 2013 mental health note, the Veteran reported he would be residing with a friend whose home was a supportive and recovery-oriented atmosphere.  In September 2013, the Veteran was screened for admission into the SATP (substance abuse treatment program), and he reported he had safe place to recover.  He admitted to substance abuse at that time.  He reported that his relationship with his family was somewhat torn apart and that some members wanted nothing to do with him.  He reported that he had relationships with friends, but that he was paranoid at times around his friends.  He admitted to suicidal ideation in the past and the week prior, but denied current suicidal or homicidal ideation.  Veteran was alert and oriented to person, place, time and situation.  On mental status examination, his mood was pleasant and affect congruent.  He was appropriate, cooperative, and respectful.  He denied erratic behavior, had a good recollection of past events, and had a good rapport with the examiner.  His thought content and presentation were off topic and he required much redirection.  His speech was normal and his insight and judgment were fair as it relates to the need for treatment for substance abuse issues.  

In a letter dated September 26, 2013, a VA psychiatrist indicated that the Veteran had been a patient under his care on the locked psychiatric unit of the Tuskegee VA since September 13, 2013, and that the Veteran was being treated for PTSD.  The VA psychiatrist indicated that the Veteran experienced multiple traumatic brain injuries during his military service and had a resultant cognitive disorder with multiple documented deficits per neuropsychological testing.  The VA psychiatrist noted that the Veteran had been unable to maintain employment since his discharge from the military, and that the Veteran required ongoing treatment with medications including Depakote, Neurontin, Hydroxyzine, and Prazosin, and still had residual symptoms.  The VA psychiatrist opined that the Veteran was totally and permanently disabled by the combination of his psychiatric and medical illnesses and the side effects of the medications required to treat them.  The VA psychiatrist also believed the Veteran was unemployable in any capacity, and that the Veteran did not have the capacity to manage his own funds.

In October 2013, the Veteran was seen for group therapy, and it was noted that he presented with a euthymic mood/affect.  He was alert and engaged throughout the session.  His speech was monotone and halting, but the Veteran seemed to take advantage of the opportunity to release & process what has been on his mind.  He reported no substance use since discharge.  He was staying with his mother and the arrangement seemed fine even though there is alcohol in the home.  He reported went to church with his aunt and intended to continue regular attendance.  He reported he read every day, had spent time with his children, and had some communication with his ex-wife who was moving and he hoped for an eventual custody arrangement.  He reported continuing initial insomnia.  He stated he had decided to get a job, and he was encouraged not to rush the recovery process.  He stated he still intended to attend the SATP program, and that after that he would try to work and complete aftercare as an outpatient.  Additionally, in October 2013, a GAF score of 55 was assigned.

On a VA examination in February 2014, the Veteran's diagnoses were listed as PTSD (predominately extreme anxiety), panic disorder, polysubstance dependence, and narcissistic personality disorder.  A GAF score of 55 was assigned.  The examiner responded "yes" to the question of whether it was possible to differentiate what symptom were attributable to each diagnosis, noting that PTSD symptoms included anger, social isolation, hypervigilance, flashbacks, and extreme anxiety, and panic disorder symptoms included frequent panic attacks, polysubstance dependence associated with substance use at excessive levels predating deployment to a combat zone, and unspecified personality disorder symptoms include anger, belief that his views are the correct views, hostility toward groups of people, grandiose ideas, and drug manufacturing.  The examiner indicated that the Veteran's level of impairment with regards to all mental diagnoses was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  He reported he had an "alright" relationship with his mother, and she took care of his money.  He had been married for 2 years, but separated for 8 months.  He had "2 children who he got along well with, one of which he had joint custody and the other he saw periodically."  He currently lived in a treatment program since December 2013, along with 60 to 70 other people.  He reported that he was previously living with friends, as he lost his house two years ago due to financial problems.  He reported he got together with family that came to visit him in his treatment program.  He also reported he got along with the people in his treatment program.  He spent his time watching television, using the computer, talking on the phone, reading, and working on household chores.  For fun he went fishing.  He reported that he stayed awake all night and slept during the day.  Regarding employment, the Veteran reported he helped his uncle and his father doing tile work, but had not done this work since 2006.  The Veteran claimed he was not working due to his sleep problems, side effects of his medication, mood swings, wanting to be left alone, and anxiety.  He was not currently doing volunteer work but was thinking about it.  He was not currently seeking employment, but it was noted that the file indicated he had a desire to pursue employment.  He had no good nights of sleep and had distressing military-related dreams about 7 times per week.  He denied hallucinations, but reported daily distressing military-related flashbacks.  He reported having panic attacks 7 times per week for a duration of 30 minutes, including symptoms of sweat, respiratory problems, heart racing, and ringing ears.  

Further, on the VA examination in February 2014, with regard to anxiety, the Veteran reported feeling restless or "keyed up or on edge," being easily fatigued, poor concentration or mind going blank, irritability, muscle tension, sleep disturbance, racing thoughts, and worrying about financial thoughts.  He was unable to identify any depression symptoms.  He reported manic symptoms including feeling he can go for 2 to 3 days without sleep and spending money in an uncontrolled way.  He had a history of attempting to carry out suicidal ideation in 2007.  He reported having daily suicidal ideations in the past six months.  Suicidal ideations occur at the frequency of daily, but denied any current plan or intent.  He also had homicidal ideations but denied current plan or intent.  He reported he had a particular person in mind, but would not identify the person, and indicated he was not going to kill that person.  He described his temper as bad and that he lost control of his behavior 1 to 4 times a week.  On mental status examination he was oriented and adequately groomed.  His psychomotor activity was excessive, he demonstrated extensive anxiety symptomology and moderate depressive symptomology, his mood was considered anxious, angry, and agitated, and his affect was sullen.  Further, his thought content was punctuated by homicidal ideations and ruminations.  His delusions were grandiose.  His memory appeared to be adequate, and insight and judgment appeared to be moderately impaired.  His PTSD symptoms were noted to include anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, and impaired judgment.  The examiner opined that the Veteran was not capable of gainful employment due to mental health restrictions, due to both PTSD and personality disorder, but found that the Veteran will be employable in the future.  The examiner opined that the Veteran's mental health symptoms also may not preclude the ability to maintain focus for a two hour period, do not preclude the ability to understand and remember instructions and learn new tasks, and preclude the ability to interact socially on an ongoing basis and with people not of his choosing.  The examiner indicated that a review of file information may indicate that Veteran presented himself as having significantly worse symptoms during this evaluation than is shown in his treatment records, and that there was no notation of hyper behavior, pressured speech, panic behavior, or social difficulties in the treatment notes associated with Veteran's living condition in January and February 2013.  The examiner noted that the Veteran talked about wanting to work hard to get his life back on track and wanting to care for his children.  The examiner found that the Vet presented as extremely financially and behaviorally motivated to provide for his children.

VA treatment records show that in April 2014, the Veteran was evaluated while enrolled in the SATP program, and his treatment plan/problems included:  re-experiencing of trauma via nightmares, flashbacks, and intrusive thoughts, and inappropriate or inadequate anger and stress management skills.  He wanted to work on relationship issues with his children, reported he had been experiencing an inability to maintain abstinence from methamphetamine, marijuana, and alcohol, and frequently used illicit drugs and alcohol to cope with symptoms of PTSD, stress, and also anxiety.  

In reviewing the record prior to September 8, 2014, the Board finds that the aforementioned lay and medical evidence reflects that the Veteran's symptoms do not meet or approximate the criteria for a 70 percent rating for this period.  As noted above, a 70 percent  contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.

During the period prior to September 8, 2014, the Veteran's primary symptoms of PTSD included sleep problems, nightmares, panic, anxiety, and depression.  Additionally, there were some difficulties in family relationships, he was unemployed, and he had an overall disturbance of mood.  With regard to the criteria for a 70 percent rating, however, the Board notes that the Veteran does not have an inability to establish and maintain effective relationships - rather, he has difficulty with some relationships, as contemplated by the 50 percent rating.  The record reflects that the Veteran maintained a relationship with his mom and also had a good relationship with his children.  He also reported having friends, including one who he lived with at one point.  He reported his relationship with his family was somewhat torn apart and that some members wanted nothing to do with him.  He reported he was paranoid at times around his friends.  Accordingly, his symptoms have varied and they are not of such similar severity, frequency, and duration to cause an inability to maintain relationships, rather they demonstrate difficulty in doing so.  The Board acknowledges that there were clearly deficiencies in the Veteran's mood, as indicated above.  Additionally, there is competent evidence indicating impaired judgment, as contemplated by the 50 percent criteria, however, the evidence does not show impaired judgment of the severity, frequency, and duration such that it rises to the level of impaired judgment as contemplated by the 70 percent criteria because the Veteran was also noted to have good judgment, normal thinking, and normal cognitive functioning. 

Regarding occupational functioning, the evidence does show some impairment.  In that regard, on the VA examination in October 2010, the examiner believed the Veteran's persistent mood symptoms affected, but did not preclude, his ability to recall instructions and follow instructions to the degree allowed by his physical status, his ability to attend to tasks for at least two consecutive hours, or his ability to interact with coworkers, customers, and supervisors.  In April 2013, it was noted that the Veteran had recently began CWT supportive employment and was scheduled to begin work therapy the next week with a gutter company.  A psychiatrist opined in September 2013 that the Veteran experienced multiple traumatic brain injuries during service and had a resultant cognitive disorder with multiple documented deficits, and had been unable to maintain employment since discharge from service, and that he required ongoing treatment with several medications and still had residual symptoms.  The VA psychiatrist opined that the Veteran was totally and permanently disabled by the combination of his psychiatric and medical conditions and the side effects of the medications.  Thereafter, the Veteran stated he had decided to get a job, and he was encouraged not to rush the recovery process.  In February 2014, a VA examiner opined that the Veteran was not capable of gainful employment due to mental health restrictions, due to both PTSD and personality disorder, but that the Veteran will be employable in the future.  Thus, the record shows that the Veteran experienced at least some occupational impairment due to PTSD.   

In addition, the Veteran's symptoms did not result in near continuous panic or depression that affected his ability to function independently, appropriately, and effectively during this period.  While the Veteran experienced panic symptoms, aside from his inpatient psychiatric hospitalizations (for which he has already been granted temporary total ratings), the evidence shows he was able to independently and effectively function during this time period.  VA mental status examinations have shown him to be cooperative, alert, oriented, and pleasant.  Further, the Veteran was not found to be spatially disoriented and was found to be neatly dressed and groomed.  He also primarily denied suicidal or homicidal ideations, with the exception of times when he was hospitalized.  The Veteran's speech was also found to be within normal limits.  In October 2010, the examiner believed the Veteran was able to function independently, manage financial affairs, and to understand instructions.  In May 2012, his concentration, memory, and cognitive functions were good.  In March 2013, his cognitive screening showed no cognitive impairment or mild cognitive impairment.  In addition, he was repeatedly found to be alert and well-oriented.  Moreover, the Veteran did not report, and the examiners did not find, obsessional rituals.  Finally, the Board notes that there were no suicidal ideations, no illogical or irrelevant speech, and no neglect of hygiene.

In reaching this decision, the Board has considered the assigned GAF score during the relevant time period was 55 which contemplates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or c-workers).  However, the Board finds that this GAF score is not sufficiently supported by accompanying findings to warrant an initial evaluation in excess of 50 percent.  Although a GAF score may be indicative of a certain level of impairment, it is only one factor in determining a veteran's degree of disability.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  When considered with the Veteran's total symptomatology during this period, the Board finds that the criteria for a 70 percent or higher rating have not been met or approximated prior to September 8, 2014.  38 C.F.R. § 4.7.

b.  Rating in excess of 70 percent, from September 8, 2014

The Board will now consider whether the Veteran is entitled to a disability rating in excess of 70 percent on and after September 8, 2014.  

On September 8, 2014, the Veteran was admitted to the hospital for an exacerbation of his PTSD, with depression and suicidal ideation related to medication, non-adherence/abuse, and chronic pain, as evidenced by his reports of anxiety, insomnia, nightmares, flashbacks/intrusive thoughts of combat, depression, suicidal ideations, and also paranoia.  It was noted that he had stayed clean until one week prior when he started abusing amphetamines.  He was living with friends and had stopped taking his medications 3 months prior.  He admitted to suicidal ideations, and it was noted that he had social support.  On September 13, 2014, it was noted that the Veteran was alert, oriented, clean, and kempt.  His speech was clear and relevant to the conversation, and he was independent of ADLs and compliant of medications and treatments.  He had a flat affect, endorsed suicidal ideations without a plan, denied homicidal ideation, and endorsed depression.

VA treatment records show that the Veteran was hospitalized on September 23, 2014, and reported he overdosed on his VA medications.  As noted that he had presented as a walk in to outpatient mental health, seeking inpatient admission for treatment of substance abuse.  He reported he had last used 2 days prior.  He reported no active suicidal ideation, but had thoughts this past Thursday.  In a VA mental health nursing note dated September 29, 2014, it was noted that the Veteran voiced having thoughts of homicidal ideation at times without plan or intent.  He had no acts of self harm or disruptive behavior, and he agreed to no harm to self or others.  A VA discharge summary dated September 29, 2014, showed the Veteran was discharged as psychiatrically stable, he denied suicidal ideation and hallucinations, he reported his depression was the same, and he endorsed homicidal ideation with no plan towards people at home.  He acknowledged a personal safety plan to tell staff if he had thoughts of harming himself or others.  He was independent in his ADLs and hygiene.  He had not exhibited any self-injurious or disruptive behavior, and was not identified as a risk to take his own life.

VA treatment record show that on October 24, 2014, the Veteran presented with suicidal ideations for the past 2 days, and he also reported having relationship and family issues.  He reported being clean for 1 month, but also admitted to being incarcerated during his time of sobriety.  He reported having insomnia, nightmares, and flashbacks.  He denied drug or alcohol use, but wanted to be in a program for drug use.  He had low concertation, anxiety, and middle insomnia.  On mental status examination he was attentive and cooperate, well-groomed, and with normal speech.  His mood was severely depressed, and affect was appropriate to mood.  His thought process was local and organized, and he reported suicidal ideation, but denied doing homicidal ideation.  He denied any paranoia, hallucination or delusions.  It was noted that the Veteran had a poor ability to stay sober and the assessment was that he was severely unstable.  The diagnoses included PTSD, severe polysubstance dependence, severe history of past cocaine use, marijuana abuse, severe alcohol use, and amphetamine dependence.  A GAF score of 50 was assigned.

VA treatment records show that in November 2014, the Veteran presented to the emergency room with increased anxiety and auditory hallucinations.  He reported he did not sleep from last Thursday, and was very anxious and felt like he was crawling out of his skin.  He reported he had seen his children yesterday and this morning he began to hear their voices.  He was sleeping in one room with many other people and it made him extremely anxious, and he was not sure if he was depressed or not.  He reported he often felt hopeless and helpless, but firmly denied suicidal and homicidal ideations.  He denied visual hallucinations and paranoia.  On mental status examination, he was found to be cooperative, restless, and with fair eye contact.  His speech was increased in latency, his mood was alexithymic, and his affect was anxious.  It was noted that he had decreased concentration, and his insight and judgment were poor.  

VA treatment records show that the Veteran was discharged on December 18, 2014, with diagnoses including alcohol abuse, amphetamine abuse, PTSD, and major depressive disorder with psychotic features.  On mental status examination he was found to be alert, oriented, with a full affect, excitable mood, clear and coherent speech, and intact memory.  He had no thought disorder and reported no hallucinations.  He reported having suicidal and paranoid ideations, and his insight and judgment were fair.  A GAF score of 55 was assigned.

In a March 2015 VA vocational rehabilitation plan summary it was noted that on last contact, the Veteran had obtained employment in April 2013 with Robert Beck Gutters, and was working 5 to 6 days a week if weather permitted.  At time of employment, the Veteran was residing in the domiciliary and shortly after obtaining employment was discharged.  

VA treatment records show that in July 2015, the Veteran presented to the psychiatry clinic and reported he had been heavily using methamphetamine.  He was twisting around but denied any pain in his muscles.  He was given Ativan and stopped thrashing around.  He was alert and cooperative on examination, and denied seizures, depression, and suicidal ideation.

On a VA DBQ (disability benefits questionnaire) examination in February 2016, the examiner opined that overall the Veteran's PTSD status appeared to be more severe than in the past.  The examiner also indicated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood.  It was noted that he lived with his uncle in a house, and that he attended church and enjoyed a few friendships.  The Veteran reported he was last employed during 2007 or 2008 when he left a position as a carpenter's helper after a year.  Symptoms attributable to the Veteran's PTSD symptoms included intrusive distressing memories, recurrent distressing dreams, psychological distress and physiological reactions to cues that symbolize or resemble an aspect of the traumatic event, avoidance of external reminders that arouse distressing memories, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, sleep disturbance, depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including at work or a work-like setting.  

After reviewing the record since September 8, 2014, the Board concludes that a 100 percent rating is not warranted as the Veteran's PTSD has not resulted in total social and occupational impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

Although a VA psychiatrist in September 2013 essentially found that the Veteran had total impairment, those findings were attributed to psychiatric and other medical illnesses, to include a TBI.  Moreover, the preponderance of the other evidence of record during the period in question (exclusive of the periods of temporary total ratings due to hospitalization) indicate that the Veteran is significantly, but not totally socially and occupationally impaired due to his PTSD.  In that regard, on a VA examination in February 2016, the examiner indicated that the Veteran's level of impairment was best summarized as occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood.  It was noted that he lived with his uncle in a house, and that he attended church and enjoyed a few friendships.  These symptoms indicate significant social impairment, but not total impairment.  While the Veteran has been found to have problems with memory, at no point did he report, or the evidence show, memory loss so severe that he forgot the names of close relatives, his occupation, or own name.  Additionally, the Veteran has been found on multiple occasions to have good hygiene, and capable of taking care of his affairs.  There have been no reports of persistent delusions or hallucinations or disorientation to time or place during this period.  Although he reported homicidal ideation and/or suicidal ideation on at least one occasion, the record reflects that he has primarily denied having any suicidal and homicidal thoughts.  

The Board notes that GAF scores of 50 and 55 were assigned during this period, and these scores reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  This does not mandate the assignment of a 100 percent evaluation, as it reflects the Veteran's serious symptoms with impairments in both social and occupational functioning.  When considering the GAF score together with the Veteran's symptoms for this time period, the lay and medical evidence of record does not support the assignment of a 100 percent evaluation.  Rather, the Veteran's PTSD symptoms approximate the criteria for a 70 percent.  The Board also notes that the Veteran's lay statements have been considered in reaching these determinations.  The Veteran is considered competent to relate his psychiatric symptoms, including, but not limited to, depression, anxiety, nightmares, panic, and difficulty sleeping.  See Jandreau v. Nicholson, 492 F.3d 1372, 1366-67 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluations assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other competent evidence of record.  

III.  Propriety of Rating Reduction

Where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified and given 60 days to present additional evidence.  38 C.F.R. § 3.105 (e). 

A reduction is void ab initio if the RO reduces a Veteran's disability rating without following these requirements.  Greyzck v. West, 12 Vet. App. 288 (1999).

Contrary to the RO's conclusion in the March 2009 rating decision, the provisions of 38 C.F.R. § 3.105 (e) are for application in this case, since the reduction in the rating assigned the Veteran's left index strain secondary to shrapnel injury with scar, resulted in a reduction of compensation payments being made, effective April 1, 2009.  Immediately prior to the reduction, the Veteran was receiving a combined 70 percent rating for all of his service-connected disorders.  After the reduction, he received a 60 percent combined rating.

Accordingly, the available record reflects that the due process protection of 38 C.F.R. § 3.105 (e) was not properly considered.  The reduction from 10 percent to 0 percent is therefore void ab initio, and restoration of the 10 percent rating for left index finger strain secondary to shrapnel injury with scar is warranted as of April 1, 2009.


ORDER

A rating in excess of 50, percent prior to September 8, 2014, for PTSD with depressive disorder, panic disorder without agoraphobia, alcohol dependence, cannabis abuse, and cocaine abuse, is denied.

A rating in excess of 70 percent, effective from September 8, 2014, for PTSD with depressive disorder, panic disorder without agoraphobia, alcohol dependence, cannabis abuse, and cocaine abuse, is denied.

The reduction of the 10 percent rating to 0 percent for left index finger strain secondary to shrapnel injury with scar was improper and restoration of the 10 rating is granted, subject to the laws and regulations governing the payment of monetary benefits.





REMAND

Turning first to the claim for service connection for acid reflux, the Veteran essentially contends that his acid reflux had an onset in service.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or recurrent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, in a service treatment record dated in June 2003, the Veteran was seen after gastrointestinal (GI) symptoms.  The assessment included history of hematemesis and gastritis, and he was prescribed Prevacid.  Further, on report of medical history, prepared at some point during service, the Veteran reported he had heart burn a lot.  Post-service treatment records reflect that the Veteran has been treated for esophageal reflux.  Thus, in view of the foregoing, an examination is required.  Id.

Turning next to the issues of entitlement to increased ratings for lumbar, right shoulder, and left index finger strain, the most recent examination reports for these disabilities do not include any testing for pain on passive motion, or specify ranges of motion on weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination of these orthopedic disabilities in accordance with Correia.  

Finally, the Board notes that in Johnson v. McDonald, the United States Court of Appeals for the Federal Circuit (Federal Circuit) rejected VA's interpretation that 38 C.F.R. 3.321 (b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362   (Fed.Cir. 2014). In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) is warranted.

As noted above, in a letter dated September 26, 2013, a VA psychiatrist opined that the Veteran was totally and permanently disabled by the combination of his psychiatric and medical conditions and the side effects of the medications required to treat them.  

In the present case, the Veteran is service-connected for PTSD with depressive disorder, panic disorder without agoraphobia, alcohol dependence, cannabis abuse, and cocaine abuse, a lumbar disability, a right shoulder disability, a left index finger disability, a facial scar, and a scar on the right side of the head.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the nature and etiology of his esophageal reflux.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated studies and tests must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide the following opinion:  whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's current reflux may be related to service, to include whether reflux had an onset in service.

2.  Schedule the Veteran for an examination of his back, right shoulder, and left index finger to determine the current level of severity of his disabilities.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the report that (s)he has reviewed the folder in conjunction with the examination.

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b) The examiner must provide an opinion as to the severity of the Veteran's symptoms and how those symptoms impact the Veteran's occupational functioning.

A rationale for all opinions should be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for his failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which indicates that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362   (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.  If the RO determines that referral is necessary, such referral should be made.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


